Citation Nr: 0903956	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-30 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
PTSD.  In June 2007, the veteran testified before the Board 
via videoconference from the RO.  In September 2007, the 
Board remanded the claim for additional development.

In January 2008, the veteran was notified that the judge 
before whom he testified in June 2007 was no longer employed 
by the Board.  The veteran elected to testify before another 
Veterans Law Judge.  This hearing was conducted at the RO in 
July 2008.


FINDING OF FACT

The veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  However, PTSD is not 
classified as a psychosis, and service connection for PTSD 
accordingly may not be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

In June 2007 and July 2008 testimony before the Board, the 
veteran stated that he initially began to experience notable 
PTSD symptoms after an April 2004 tour of the U.S.S. Laffey, 
the ship on which he served during the Korean War.  He 
described being overcome with anxiety as the tour approached 
the back of the ship, such that he was unable to complete the 
tour and had to debark from the ship.  A statement received 
from his spouse in June 2007 corroborates his account, noting 
that the veteran had explained to her that he was unable to 
approach the back of the ship because the gun at the rear of 
the ship had been his battle station during the longest ship 
to shore battle during the Korean War.  Following their visit 
to the U.S.S. Laffey, the veteran became increasingly 
restless and agitated, and frequently experienced disturbed 
sleep, such that she was no longer able to sleep in the same 
bed.

The veteran initially sought treatment for PTSD symptoms in 
April 2005, one year after his tour of the U.S.S. Laffey.  At 
the time of his initial evaluation, he reported that he began 
to have nightmares of his experiences in the Korean War 
shortly after the tour.  He described a particularly 
stressful event in which the ship he was on was attacked from 
land, with missiles hitting the ship and shrapnel flying 
about.  He stated that his wife had told him that he talked 
while asleep and had become so combative while asleep that 
she could no longer share the same bed.  He stated that since 
the tour, he was not as active as he had once been, which was 
distressing to him.  The veteran was noted to go "on to 
describe the full spectrum of symptoms required for a 
diagnosis of posttraumatic stress disorder, including re-
experiencing [the trauma] in the form of daily intrusive 
thoughts and dreams several times per week."  His avoidance 
symptoms included avoidance of thoughts, feelings, and 
conversations about the trauma, avoidance of places that may 
recall the trauma, marked decrease in interest in enjoyable 
activities, estrangement from others, and a foreshortened 
sense of future.  The veteran also described hyperarousal 
symptoms, including hypervigilence, sleep disturbance, 
difficulty concentrating, and being easily angered.  
Subsequent VA records dated to June 2008 show that the 
veteran received regular treatment for PTSD.  Clinical 
records associated with such treatment demonstrate that the 
veteran regularly reported experiencing intrusive thoughts 
and nightmares, avoidant behavior, and hyperarousal symptoms.

The veteran underwent VA psychiatric examination in December 
2005 and in October 2007.  On examination in December 2005, 
the veteran described being afraid for his life during a 
battle in Wonsan Harbor that was later described as the 
longest ship to shore battle of the Korean War.  During the 
battle, he had duty at a gun mount, and from that position 
was able to hear metal hitting the ship.  He was awarded a 
citation for meritorious service during almost continuous 
naval gunfire support.  Following his discharge from service, 
he was largely able to avoid thinking about his experiences 
during the Korean War, until in April 2004 he visited the 
ship on which he had been stationed during the battle.  He 
stated that while he was on the ship, he "lost it, and had 
to get off the ship" due to being frightened and upset over 
the experience.  Since that time, he had experienced 
disturbed sleep, felt fatigued, irritable, guilty, easily 
distracted, and depressed.  He stated that he had unwanted 
memories of the battle approximately once per week, which 
caused him mild distress.  He estimated that he had 
nightmares once or twice per week, although he was often 
unable to recall the content of the nightmares after 
awakening.  He additionally described feeling upset when 
thinking about civilians who were shot with 50-caliber rifles 
while bringing mines out on boats.  He stated that he had 
participated in this and was unable to stop thinking about it 
lately.  He described experiencing no physical reactions when 
thinking about this.  He stated that he tried to avoid all 
things related to the military, including boxing up things 
that reminded him of his service.  He stated that he 
currently felt less interested in fishing, an activity he 
once enjoyed, but was unable to think of anything else in 
which he was less interested.  He stated that he had never 
really been close to that many people and was not interested 
in socializing.  He described feeling emotionally detached 
from people, and being hypervigilent.  He additionally 
described a sense of a foreshortened future due to his health 
problems, including PTSD.

Based upon the above, the examiner concluded that while the 
veteran reported experiencing some symptoms of PTSD, the 
severity of the symptoms were in the mild range and were not 
supported by the Mississippi Combat Scale.  His PTSD symptoms 
were accordingly felt to be subclinical, and insufficient for 
a diagnosis of PTSD.

On examination in October 2007, the veteran reported 
experiencing intermittent depression for the last three or 
four years.  He additionally stated that he felt anxious 
"quite a bit."  He stated that he was easily agitated, and 
noted that two weeks prior to the examination he had struck 
an individual who had persisted in asking him questions about 
the Korean War.  He estimated that he got between three and 
five hours of interrupted sleep per night, which left him 
feeling lethargic during the day.  He described his marriage 
to his wife of 31 years as good, although he noted that he 
behaved condescendingly toward her and that he was withdrawn 
from the relationship.  He again described the 1952 battle in 
Wonsan Harbor as his primary stressor event in service.  

With regard to the DSM-IV criteria for a PTSD diagnosis, the 
examiner noted that the veteran reported making an effort to 
avoid thoughts, feelings, or conversations associated with 
the trauma, making an effort to avoid activities, places, or 
things that aroused recollections of the trauma, and feeling 
detachment or estrangement from others.  He described 
persistent symptoms of increased arousal, including 
difficulty falling or staying asleep, irritability or 
outbursts of anger, difficulty concentrating, and 
hypervigilence.  This disturbance was determined to cause 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  With 
regard to the frequency, severity, and duration of 
reexperiencing the trauma, the veteran stated that he had 
last had intrusive memories of the Korean War four to six 
weeks before the examination, had last experienced upsetting 
memories triggered by events approximately one to two months 
before the examination, and had last experienced nightmares a 
couple of week ago.  He denied experiencing flashbacks or 
physical reactions associated with intrusive memories.

Based upon the above, the examiner determined that the 
veteran did not meet the full DSM-IV criteria for a diagnosis 
of PTSD because he did not sufficiently endorse symptoms of 
reexperiencing the trauma.  He did, however, meet the 
criteria for a diagnosis of adjustment disorder mixed with 
anxiety and depressed mood, that was associated with his 
active service. 

In a November 2007 statement, the veteran disagreed with the 
examiner's conclusions, noting that he did regularly 
reexperience the trauma of his in-service stressor, in the 
form of nightmares, flashbacks, and intrusive thoughts.  He 
felt that the examiner was not able to appropriately elicit 
this information given the "hurried" nature of the 
examination.

While the October 2007 VA examiner determined that the 
veteran met the full criteria for a diagnosis of PTSD with 
the exception of the criterion involving re-experiencing the 
trauma, the Board finds that the objective evidence as a 
whole, plus the various statements by the veteran with regard 
to re-experiencing the trauma is in equipoise as to the 
symptomatology meeting the full DSM-IV criteria for a 
diagnosis of PTSD.  VA treatment records dated from April 
2005 to June 2008 show that the veteran regularly reported 
experiencing intrusive thoughts and nightmares about his 
experiences in the Korean War.  The veteran also reported 
reexperiencing the trauma through intrusive thoughts and 
nightmares on each VA examination.  Additionally, the veteran 
has consistently provided credible statements, both in 
written form and before the Board, that he has continued to 
reexperience the trauma, in the form of intrusive thoughts 
and nightmares, since the initial onset of his PTSD in 2004, 
and his testimony in this regard has been credible.  

The veteran's primary stressor involves a battle in Wonsan 
Harbor that was subsequently determined to be the longest 
ship to shore battle during the Korean War.  The veteran was 
positioned at a gun mount throughout the duration of the 
battle, and from this vantage point he was able to hear metal 
hitting the ship.  In support of his claim, the veteran 
submitted photographs and an historical account of this 
battle, which took place in April and May of 1952.  His 
service records reflect that he was commended for his 
meritorious services on board the U.S.S. Laffey in almost 
continuous naval gunfire support and blockade against the 
enemy during the siege of Wonsan, Korea, from April 29 to May 
28, 1952.  

Because the battle reported by the veteran, and his 
involvement therein, is documented within his service 
records, the Board finds that the veteran's reported stressor 
is verified.

Because the veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that it is 
at least as likely as not that the evidence of record 
demonstrates that the veteran's PTSD is due to a verified 
stressor event during his service.  While the diagnosis of 
PTSD is not totally unequivocal, after examining the entire 
evidentiary record, the Board finds the evidence to be 
persuasive in that the veteran has PTSD as a result of his 
in-service stressors.  

Under the circumstances, and with resolution of reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection for PTSD is warranted.    Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


